879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David BRIGHT, Plaintiff-Appellant,v.James ROLLINS;  Bernard Smith, Assistant Warden, Defendants-Appellees.
No. 89-7127.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1989.Decided:  July 18, 1989.

David Bright, appellant pro se.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David Bright appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Bright v. Rollins, CA N-89-927 (D.Md., Apr. 4, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 For the purpose of clarification, we note that the proper citations to the cases relied upon by the district court are:  Meachum v. Fano, 427 U.S. 215 (1976), and Paoli v. Lally, 812 F.2d 1489 (4th Cir.1987), cert. denied, 56 U.S.L.W. 3247 (U.S. Oct. 5, 1987) (No. 87-5202)